Citation Nr: 1214736	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  09-42 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

1.  Entitlement to service connection for type II diabetes mellitus.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for coronary artery disease.

4.  Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 

INTRODUCTION

The Veteran had active service from October 1965 to July 1967, including service in Vietnam.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Indianapolis, Indiana Regional Office (RO) of the Department of Veterans Affairs (VA).

The claims for service connection for type II diabetes mellitus, pes planus, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


FINDING OF FACT

The Veteran served in Vietnam as a combat engineer and is presumed to have been exposed to herbicides.


CONCLUSION OF LAW

Coronary artery disease may be presumed to have been incurred in service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e) (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As the claim addressed below is being granted, discussion of VA's actions to meet its statutory and regulatory duties to notify and assist the Veteran is not required.  


Claim for service connection for ischemic heart disease

Service connection may be granted for a disability due to a disease or injury which was incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.   38 C.F.R. § 3.310.  Similarly, service connection may be awarded for a "chronic" condition when a disease defined by statute or regulation as a chronic disease manifests itself and is identified as such in service (or within the presumption period under 38 C.F.R. § 3.307, and the veteran presently has the same condition.  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases are presumed service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  During the pendency of the Veteran's appeal, but after the initial rating was issued in 2008 and after the statement of the case was issued in 2009, VA amended the regulations governing presumptions following exposure to herbicides to include ischemic heart disease.  75 Fed. Reg. 53202 (August 31, 2010).  In pertinent part, ischemic heart disease was defined as including acute, subacute, and old myocardial infarction, and as including atherosclerotic cardiovascular disease including coronary artery disease and coronary bypass surgery.  75 Fed. Reg. 53202, 53216.  Ischemic heart disease does not include hypertension, however.  38 C.F.R. § 3.309(e), Note 3.

The official records of the Veteran's service establish that he served in Vietnam as a combat engineer.  Since he served on the ground in Vietnam, he is presumed to have been exposure to herbicides.  Therefore, the Veteran's currently-diagnosed coronary artery disease may be presumed related to his service.  As such, service connection for coronary arty disease, under the presumption applicable to ischemic heart disease, is warranted.  



ORDER

Service connection for coronary artery disease is granted.


REMAND

In an October 2009 statement, the Veteran contends that hypertension was diagnosed "the day he returned" from Vietnam.  The Veteran has not provided evidence that hypertension was diagnosed prior to 1998.  He should be afforded an opportunity to substantiate his October 2009 statement.

The Veteran contends that his foot disorder "got worse" while in service.  As the Veteran is competent to describe his symptoms, since symptoms of foot pain are observable by a lay person, he should be afforded VA examination.  Here, the evidence shows that the Veteran had pre-existing pes planus, and he does not contend otherwise.  As such, there is no presumption of soundness at service entry with respect to this condition.  38 U.S.C.A. § 1111; see also Wagner v. Principi, 370 F.3d 1089, 1093 (Fed. Cir. 2004).
 
If a pre-existing disorder is noted upon entry into service, service connection may be granted based on aggravation of that disorder during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Wagner, 370 F.3d at 1096.  A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  This standard requires a medical determination as to whether the Veteran's pes planus underwent an increase in disability during service.  If there is not medical evidence, then the Veteran's lay statements that his symptoms increased in service may be accepted as evidence of increased symptoms.  Then, medical determination is required to address whether there is clear and unmistakable evidence that the pes planus was not aggravated.  That determination requires medical evaluation of the description of symptoms in service, description of symptoms post-service, and review of post-service medical records.  

The Veteran has requested that the claim for service connection for diabetes be Remanded so that he can provide additional information as to the "bouts" of pancreatitis he suffered.  The Veteran, through his representative, argues that the examiner concluded that pancreatitis caused the Veteran's diabetes, without sufficient evidence about whether the pancreatitis was acute or chronic.  The Veteran does not contend that the history of two episodes of pancreatitis presented to the examiner was inaccurate or that clinical records after 1998, which disclose that the Veteran did not require further treatment for pancreatitis, are incomplete.  However, as the Veteran contends that there are private medical records which are relevant to the claim, the Veteran should be provided an opportunity to submit those records.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an opportunity to identify or submit any clinical records (VA or non-VA records) or alternative records or any type, such as education records, employment clinical records, statements of other lay individuals, or other records which might substantiate his claim that hypertension was diagnosed soon after his service separation.

Similarly, the Veteran should be afforded the opportunity to submit clinical (VA or non-VA) records or non-clinical records showing that pes planus or other foot disorder increased in severity in service or was treated following his service discharge, to include pharmacy or other records showing that the Veteran purchased orthotics, special shoes, or the like or 

lay statements reflecting observation that the Veteran used orthotics or special shoes or had calluses or other symptoms of a foot disorder, to include education records, employment clinical records, statements of other lay individuals, or the like.  
Any non-VA records pertinent to the Veteran's claims on appeal (service connection for hypertension, diabetes mellitus, and pes planus) should be made available in a format accessible by the VA examiner.

2.  Afford the Veteran an opportunity to submit or identify clinical records of hospitalizations or treatment for acute or chronic pancreatitis.  Any non-VA records pertinent to the Veteran's claims on appeal (service connection for hypertension, diabetes mellitus, and pes planus) should be made available in a format accessible by the VA examiner.

3.  Obtain any additional VA treatment records since July 2008 that are not already associated with the Virtual VA record and associate additional records with the VA claims file, including, but not limited to, the Virtual VA file.  

4.  If, and only if, the Veteran identifies or submits additional clinical or nonclinical evidence regarding treatment of pancreatitis, ask the examiner who conducted a June 2008 VA examination to provide an addendum to that examination report.  The examiner should be asked to review the additional clinical information about the Veteran's treatment for pancreatitis.  The examiner should state whether the Veteran was treated for acute pancreatitis, and, if so, how many times.  The examiner should state whether the Veteran is or has been treated for chronic pancreatitis, and, if so, the beginning and ending dates of treatment for chronic pancreatitis.  

After the examiner summarizes the Veteran's history of treatment for pancreatitis, the examiner should provide an updated response to the following question:
Is it at least as likely as not (50 percent or greater probability) that the Veteran's current diagnosis of diabetes mellitus had its onset during the Veteran's active service, or, has been chronic and continuous since the Veteran's active service, or, is due to or the result of the Veteran's exposure to herbicides, or other incident of service?  

The examiner should acknowledge that the Veteran served on the ground in Vietnam and is presumed to have been exposed to herbicides.  

If the examiner determines that the Veteran's diabetes mellitus is due to a cause other than the Veteran's in-service exposure to herbicides, the examiner should set forth the reasoning, including facts in this case and known medical knowledge, underlying the opinion.  

The rationale for all opinions expressed should be provided.  If any requested opinion cannot be provided without resort to pure speculation, the examiner should so indicate.  The examiner should provide the reasoning underlying the conclusion that it is not possible to provide the opinion requested.  

5.  After development of the clinical and non-clinical evidence relevant to the claim for service connection for hypertension, the Veteran should be afforded VA examination.  The claims folder must be made available to the examiner and any relevant evidence obtained during Remand must be made available to the examiner in a format accessible to the examiner.  All indicated studies should be conducted.  All pertinent pathology should be noted in the examination report.  In particular, the examiner should review service treatment records and post-service records.  The examiner should discuss whether service treatment records disclose hypertension, and discuss post-service evidence as to date of onset of hypertension.  

The VA examiner should offer an opinion as to the following: 
Is it at least as likely as not (50 percent or greater probability) that the Veteran's current hypertension had its onset during the Veteran's active service, or within one year thereafter, or has been chronic and continuous since the Veteran's active service, or is due to or the result of any incident of the Veteran's service?  

The examiner must comment on the Veteran's lay statements as to onset of hypertension and history of treatment of hypertension.  

The rationale for all opinions expressed should be provided.  If any requested opinion cannot be provided without resort to pure speculation, the examiner should so indicate.  The examiner should provide the reasoning underlying the conclusion that it is not possible to provide the opinion requested.  

6.  After development of clinical and non-clinical evidence that might support the claim for service connection for pes planus, the Veteran should be afforded VA examination.  The claims folder and any relevant evidence obtained during Remand must be made available to the examiner in a format accessible to the examiner.  All indicated studies should be conducted.  All pertinent pathology should be noted in the examination report.  

The examiner should be advised of the following: 
* The fact that the Veteran's foot pain complaints or symptoms of pes planus may not have been documented in his service treatment records is not automatically fatal to his claim that pes planus was aggravated in service.  
* VA must consider the Veteran's lay statements about symptoms in service and after service.  
* The evidence as to the severity of pes planus after service includes lay statements, non-clinical facts (such as records of payment for special shoes, for example), and clinical records.
* A temporary increase in symptoms which resolves without residuals is not defined for VA purposes as aggravation.
* Symptoms which represent the natural progress of pes planus are not defined for VA purposes as aggravation.  
* The examiner should accept the Veteran's lay description of his pes planus in service as accurate, unless that description conflicts with evidence which is added to the record on Remand or conflicts with medical knowledge known about pes planus.  

The VA examiner should address the following: 
(a) Please describe the Veteran's baseline pes planus prior to any change in service.
(b) Did the pre-existing disorder undergo an increase in service?  Please describe the increase during service, and distinguish between temporary symptoms, symptoms representing the expected course of pes planus, and symptoms which represent a permanent increase in severity of pes planus, if possible.  
(c) If there was an increase in pes planus disability during the Veteran's service, is there clear and unmistakable evidence (obvious or manifest evidence) that the increase in pes planus was temporary or due to the natural progression of pes planus?  Explain why the evidence that there was no permanent increase in severity of pes planus is clear and unmistakable.  

In answering each question, the examiner must comment on the Veteran's lay statements as to symptoms of pes planus before service, during service, and after service.    

The rationale for all opinions expressed should be provided.  If any requested opinion cannot be provided without resort to pure speculation, the examiner should so indicate why it cannot be determined whether the Veteran's pes planus underwent a permanent increase during service, and the examiner should provide the reasoning underlying the conclusion that it is not possible to provide the opinion requested.  

7.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Readjudicate the Veteran's appeal.  If any claim is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case and give them an opportunity to respond before returning the file to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


